DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 02/26/2021, in which, claims 1-9 remain pending in the present application with claims 1, 8, and 9 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 03, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Abstract
The abstract of the disclosure is objected to because the abstract has more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “section” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a possible user determination section that allows and determines in claims 1 and 9; 
a polling interval setting section that sets in claims 1 and 9; 
a user determination section that allows and recognizes in claims 1 and 9; 
an entry permission section that permits in claims 1 and 9; 
a parking-spot recognition section that recognizes in claim 2;
a weather recognition section that recognizes in claim 3;
a lock/unlock-time recognition section that recognizes in claim 5; and
a schedule recognition section that recognizes in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-7 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim recites, inter alia, "a recording medium in which a vehicle control program to execute smart entry control for a vehicle is recorded, ...." After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a recording medium and what is not to be included as a recording medium.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a recording medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of recording medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the silence of the disclosure and the broadest reasonable interpretation, the recording medium of the claim may include transitory propagating signals. As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20160300410 A1, hereinafter referred to as “Jones”) in view of Golgiri et al. (US 20190227539 A1, hereinafter referred to as “Golgiri”).
Regarding claim 1, Jones discloses a vehicle control system which controls smart entry for a vehicle, the vehicle control system (See Jones, paragraph [0036]: “The 
a possible user determination section that allows a first camera to repeatedly capture a first surrounding image of the vehicle at a predetermined polling interval to determine, with a first accuracy, whether or not the first surrounding image captured by the first camera includes a possible facial image of a user of the vehicle (See Jones, paragraph [0032]: “As user approaches the vehicle with the key fob 46, walking with their usual gait, one of the cameras 20 or 22 records the image scene to capture the moving image of the user. It will be appreciated that only one of the cameras will actually record the moving image of the user, depending on the direction of approach the user makes to the vehicle. The image data is transmitted to the image processor 32 for processing, as discussed above, and the image data relating to the user's gait is passed to the moving image comparator module 36. The moving comparator module 36 retrieves the pre-recorded moving image identifier for the authorised user from the memory 38 and compares this with the captured moving image using an image recognition comparison algorithm”); 
a user determination section that allows a second camera to capture a second surrounding image of the vehicle to determine, with a second accuracy higher than the first accuracy, whether or not the second surrounding image captured by the second camera includes a facial image of the user in a case where the possible user 
an entry permission section that permits the user to enter the vehicle in a case where the user determination section recognizes that the second surrounding image includes the facial image of the user (See Jones, paragraph [0034]: “The still image comparator module 34 is provided with a facial recognition algorithm which looks for a correspondence between the recorded still image and the stored image identifier. If the facial recognition software determines that there is a correspondence between the recorded still image and the still image identifier, the still image comparator module 34 sends a signal to the door lock control module 40 to indicate that the still image matches the authorised still image identifier. On receipt of a signal to identify a match between both the captured still image and the still image identifier, and between the captured moving image and the moving image identifier, the door lock control module 40 transmits a signal 41 to the door lock 42 to unlock the vehicle door”). 
Regarding claim 1, Jones discloses all the claimed limitations with the exception of a polling interval setting section that sets the polling interval in accordance with a polling interval setting condition based on usage of the vehicle.
Golgiri from the same or similar fields of endeavor discloses a polling interval setting section that sets the polling interval in accordance with a polling interval setting condition based on usage of the vehicle (See Golgiri, paragraph [0038]: “the device tracker 108 activates and/or enables a vehicle function. For example, the device tracker 108 may enable the RePA system to autonomously control the vehicle 100. At block 416, the device tracker 108 adjusts the polling interval”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Golgiri with the teachings as in Jones. The motivation for doing so would ensure the system to have the ability to use the device tracker disclosed in Golgiri to active and enable a vehicle functions; to enable remote park assist (RePA) systems to autonomously control the vehicle and to adjust a polling interval according to the vehicle functions thus setting the polling interval in accordance with a polling interval setting condition based on usage of the vehicle in order to reduce in power consumed and to improve the responsiveness of user recognition.
Regarding claim 4, the combination teachings of Jones and Golgiri as discussed above also disclose the vehicle control system according to claim 1, wherein 
the polling interval setting section uses, as the polling interval setting condition, a setting condition of setting the polling interval at a fifth polling interval in a case where the user determination section determines that the second surrounding image includes no facial image of the user within a predetermined time (See Jones, paragraph [0034]: “If the user with the key fob 46 is not an authorised user of the vehicle, and there is no facial or moving image match, the door remains in a locked state so that access is 
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 1 above.
Claim 9 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Jones and Golgiri as discussed above also disclose a recording medium in which a vehicle control program to execute smart entry control for a vehicle is recorded, the vehicle control program allowing a computer to function (See Jones, paragraph [0017]: “The set of instructions may be embedded in one or more electronic processors, or alternatively, the set of instructions could be provided as software to be executed by one or more electronic processor(s)… memory”).

Allowable Subject Matter
Claims 2, 3, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 depend on claim 5, therefore dependent claim is also objected to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484